Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 05/14/21. Claims 1-20 are pending in this application. Unelected claims 15-20,without traverse, have been withdrawn from examination. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  Unelected claims 15-20 are canceled by this examiner’s amendments.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A display device comprising: a pixel driver disposed on a substrate; and
a display element electrically connected with the pixel driver,
wherein the pixel driver includes a first, thin film transistor and a second thin film transistor,
wherein the first, thin film transistor includes: a first semiconductor layer;

a first source electrode and a first drain electrode respectively connected with the first semiconductor layer, and wherein the second thin film transistor includes: a second semiconductor layer,
a second gate electrode, at least a part of the second gate electrode overlapping with the second semiconductor layer; and
a second source electrode and a second drain electrode respectively connected with the second semiconductor layer,
wherein the first semiconductor layer and the second semiconductor layer are disposed on different layers, and
wherein the first source electrode, the first drain electrode, the second gate electrode, the second source electrode, and the second drain electrode are disposed a on a same layer, as recited in claim 1. Claims 2-14 depend from claim 1 and also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Jeong  (US 20200219954 A1) disclose  a substrate; a buffer layer disposed on the substrate; a first semiconductor layer disposed cm the buffer layer; a first insulating layer disposed on the first semiconductor layer; a first conductive layer disposed on the first insulating layer and that overlaps the first semiconductor layer; a second insulating layer disposed on the first conductive layer; a second semiconductor layer disposed on the second insulating layer and that does not overlap the first semiconductor layer; a third it layer disposed on the second semiconductor layer; a second conductive layer disposed on the third insulating layer and that overlaps the second semiconductor layer; and a fourth insulating layer disposed on the second conductive layer; wherein the first semiconductor layer comprises low temperature polycrystalline silicon (LTPS), wherein the second semiconductor layer comprises an oxide semiconductor, wherein the third insulating layer overlaps an upper surface of the second semiconductor layer, and wherein the third insulating layer has a hydrogen concentration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813